Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 16/495,145 filed on September 18, 2019. Claims 1-13 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillian et al. (US 11,080,556) hereinafter “Gillian” and in view of Zadeh et al. (US 2014/0201126) hereinafter “Zadeh”.
Claim 1
Gillian teaches a data analysis device [i.e. computing device 102] (Gillian, figure 1) comprising:
a memory storing instructions [i.e. processor instructions stored in memory] (Gillian, col. 4, lines 61-65); and 
at least one processor [i.e. processor 202] (Gillian, figure 1; col. 4, lines 5-6) configured to process the instructions to:
perform frequency analysis, under each of a plurality of conditions on a training data set [i.e. analyzes multiple data captures that includes RF signal which can be fed into machine learning stage as training data the uses this training data to identify/detect characteristics and events (e.g. conditions) for various gestures, while in other cases multiple sets of training data are used] (Gillian, col. 2, lines 25-34; col. 4, lines 22-27; col. 15, lines 13-30);
cluster each of the frequency analyzed training data set into a predefined group, wherein the frequency analyzed training data set is analyzed under each of the plurality of conditions [i.e. the machine learning component uses training data to classify or recognize various aspects of the target object and apply clustering algorithms to identify various gestures/groups] (Gillian, col. 6, lines 40-59; col. 15, lines 13-30).
Gillian fails to teach calculate a misclassification rate for each clustering results of the frequency analyzed training data set, wherein the misclassification rate indicates a rate where data to be clustered into the same class is clustered into different class; and select a clustering result as a clustering model, wherein the clustering model is selected in accordance with the misclassification rate.
However, in an analogous art, Zadeh teaches calculate a misclassification rate for each clustering results of the frequency analyzed training data set, wherein the misclassification rate indicates a rate where data to be clustered into the same class is clustered into different class [i.e. probability measure is pre-determined calculated for various values/rates for class/template results] (Zadeh, 0601-0602, 0633); and select a clustering result as a clustering model, wherein the clustering model is selected in accordance with the misclassification rate [i.e. clustering module/model is selected in accordance to a learning rate for classification] (Zadeh, 1381, 1791, 1794, 1865).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Gillian to include the teachings of Zadeh of calculate a misclassification rate for each clustering results of the frequency analyzed training data set, wherein the misclassification rate indicates a rate where data to be clustered into the same class is clustered into different class; and select a clustering result as a clustering model, wherein the clustering model is selected in accordance with the misclassification rate. One ordinary skill in the art would be motivated to provide more efficiently algorithms for artificial intelligence and deep learning, e.g. machine learning (Zadeh, abstract, 2371). 

Claim 2
Gillian in combination with Zadeh teach the data analysis device according to claim 1 wherein the at least one processor is further configured to process the instructions to generate a determination model of data sets by performing machine learning process using the clustering model [i.e. machine learning component applies one or more algorithms (e.g. clustering algorithms) to generate a model for various gestures, while multiple sets of training data are used] (Gillian, col. 6, lines 33-59; col. 15, lines 13-30).

Claim 3
Gillian in combination with Zadeh teach the data analysis device according to claim 2, further comprising a storage configured to store the condition associated with the selected clustering result [i.e. template relational database stores condition associated with results and training or learning from the past associations or relationships] (Zadeh, 1305). It inherits motivation to combine from respective parent claim.

Claim 4
Gillian in combination with Zadeh teach the data analysis device according to claim 2 wherein the at least one processor is further configured to perform the frequency analysis on input data under the condition associated with the selected clustering result, and determine whether the frequency analyzed input data is included in a predetermined class using the determination model [i.e. the machine learning component uses training data set by analyzing the captured frequency signals to classify or recognize various aspects of the target object and apply clustering algorithms to identify various gestures/groups] (Gillian, col. 4, lines 22-27; col. 6, lines 40-59; col. 15, lines 13-30). 

Claim 5
Gillian in combination with Zadeh teach the data analysis device according to claim 2, wherein the processor is further configured to perform the machine learning process using data obtained from converting the frequency analyzed training data set into a matrix. [i.e. performing machine learning model by using auto-correlation matrix] (Zadeh, 2372-2373). It inherits motivation to combine from respective parent claim.

Claim 6
Gillian in combination with Zadeh teach the data analysis device according to claim 2, wherein the machine learning process is performed using a deep learning algorithm [i.e. machine learning component applies one or more algorithms such as deep learning algorithm] (Gillian, col. 6, lines 40-46).

Claim 11
Gillian in combination with Zadeh teach the data analysis device according to claim 1, wherein the condition includes a combination of an analysis target range, a time condition, and a frequency condition [i.e. a combination of level range, times and radio frequency signals for the condition/event] (Gillian, col. 17, lines 41-50; col. 18, lines 30-65).

Claim 12
Gillian in combination with Zadeh teach the data analysis device according to claim 1, wherein the training data set is vibration data [i.e. mix of vibration data (e.g. voice) at single or multiple frequencies] (Zadeh, 2137). It inherits motivation to combine from respective parent claim.

Claim 13
Gillian in combination with Zadeh teach the data analysis device according to claim 12, wherein the predetermined class is a class that indicates an anomaly of the vibration data [i.e. a class is associated a value, goal that indicates anomalies] (Zadeh, 1875, 1911, 2137). It inherits motivation to combine from respective parent claim.

Claims 7-8 do not teach or define any new limitation other than above claims 1-2. Therefore, claims 7-8 are rejected for similar reasons. 
Claims 9-10 do not teach or define any new limitation other than above claims 1-2. Therefore, claims 9-10 are rejected for similar reasons. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459